 
ADDENDUM TO REGISTRATION RIGHTS AGREEMENT




This addendum, dated February 3, 2010 (the "Addendum") is made by and between
Man Shing Agricultural Holdings, Inc. (the “Company”), and China Angel Assets
Management Limited (the “Investor”).  This document is to be read in conjunction
with the Registration Rights Agreement (the “Agreement”) executed by both
parties on or about January 4, 2010.  This Addendum incorporates by reference
and supplements the Agreement and the parties hereby agree to amend the
Agreement as follows:


1. Section 2. REGISTRATION


(a) The Investor and the Company acknowledge that the Company shall prepare and
file, no later than one hundred and twenty (120) days from the date of February
3, 2010 (the “Scheduled Filing Deadline”), with the SEC a registration statement
on Form S-1 (or, if the Company is then eligible, on Form S-3) under the 1933
Act (the “Initial Registration Statement”) for the registration for the resale
by the Investor at least five (5) times the number of shares which are
anticipated to be issued upon conversion of the Units issued pursuant to the
Securities Purchase Agreement and shares of Common Stock issuable to the
Investor upon exercise of the Warrants issued pursuant to the Securities
Purchase Agreement (subject to Rule 415 restrictions).  The Company shall cause
the Registration Statement to remain effective until all of the Registrable
Securities have been sold by the Investor.


(b) Effectiveness of the Initial Registration Statement.  The Company shall use
its best efforts (i) to have the Initial Registration Statement declared
effective by the SEC no later than one hundred twenty (120) days from the date
hereof (the “Scheduled Effective Deadline”) and (ii) to insure that the Initial
Registration Statement and any subsequent Registration Statement remains in
effect until all of the Registrable Securities have been sold, subject to the
terms and conditions of this Agreement.


(c) Failure to File or Obtain Effectiveness of the Registration Statement.  In
the event the Registration Statement is not declared effective by the SEC on or
before the Scheduled Effective Date, or if after the Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to the
Registration Statement (whether because of a failure to keep the Registration
Statement effective, failure to disclose such information as is necessary for
sales to be made pursuant to the Registration Statement, failure to register
sufficient shares of Common Stock or otherwise then as partial relief for the
damages to any holder of Registrable Securities by reason of any such delay in
or reduction of its ability to sell the underlying shares of Common Stock (which
remedy shall not be exclusive of any other remedies at law or in equity), the
Company will pay as liquidated damages (the “Liquidated Damages”) to the holder,
at the holder’s option, either a cash amount or shares of the Company’s Common
Stock within three (3) business days, after demand therefore, equal to two
percent (2%) of the liquidated value of the Units outstanding as Liquidated
Damages for each thirty (30) day period (or any part thereof) after the
Scheduled Filing Deadline or the Scheduled Effective Date as the case may
be.  Notwithstanding anything herein to the contrary, to the extent that the
registration of any or all of the Registrable Securities by the Company on a
registration statement is prohibited (the “Non-Registered Shares”) as a result
of rules, regulations, positions or releases issued or actions taken by the SEC
pursuant to its authority with respect to Rule 415 under the 1933 Act and the
Company has registered at such time the maximum number of Registrable Securities
permissible upon consultation with the SEC, then the liquidated damages
described herein shall not be applicable to such Non-Registered Shares.
 
(d) Liquidated Damages.  The Company and the Investor hereto acknowledge and
agree that the sums payable under subsection 2(c) above shall constitute
liquidated damages and not penalties and are in addition to all other rights of
the Investor, including the right to call a default.  The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such subsections bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to obtain or maintain the
effectiveness of a Registration Statement, (iii) one of the reasons for the
Company and the Investor reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Investor are sophisticated business parties and have
been represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length.
 
2. All other terms and conditions under the Agreement shall remain unchanged and
remain in full force and effect.








[The Remainder of this Page is Intentionally Blank]














IN WITNESS WHEREOF, the Company and the Investor have caused this Addendum to be
duly executed and delivered individually or by their officers thereunto duly
authorized as of the date first written above.


MAN SHING AGRICULTURAL HOLDINGS, INC.  (“Company”)


By: /s/ Eddie Cheung
Name: Eddie Cheung
Title:   Chief Executive Officer


CHINA ANGEL ASSETS MANAGEMENT LIMITED (“Investor”)


By: /s/ Jiang Qi Hang
Name:  Jiang Qi Hang
Title:    Chief Executive Officer
 